REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) dated as of July 1, 2008 (the “Effective Date”), is entered into by and among the individuals and entities signing this Agreement and GulfMark Offshore, Inc., a Delaware corporation (the “Company”). WHEREAS, contemporaneously with the execution of this Agreement and pursuant to that certain Membership Interest and Stock Purchase Agreement dated as of May 28, 2008 (the “Purchase Agreement”), among Rigdon Marine Holding LLC (“RMH”), Rigdon Marine Corporation (“RMC”), the Sellers named therein who are also the signatories to this Agreement (the “Sellers”) and the Company, the Company is purchasing from Sellers all of the membership interests in RMH and all of the shares of Common Stock in RMC not owned by RMH; WHEREAS, as partial consideration for the sale by Sellers of such membership interests and shares pursuant to the Purchase Agreement, the Company is issuing to Sellers shares (the “Shares”) of the Company’s common stock, $.01 par value per share (the “Common Stock”), such Shares having the rights and benefits set forth in the Company’s Certificate of Incorporation, as amended; and WHEREAS, the Company has agreed to provide Sellers certain registration rights with respect to the Registrable Shares (as defined below), as set forth herein; NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein, and other valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.Definitions.For purposes of this Agreement, (a)the capitalized terms set forth below shall have the respective meanings specified below, and (b)other capitalized terms used but not otherwise defined herein shall have the respective meanings assigned to such terms in the Purchase Agreement. “Affiliates” means any Person who is an “affiliate” as defined in Rule12b-2 of the General Rules and Regulations under the Securities Exchange Act. “Blue Sky Laws” means any applicable state Blue Sky and securities laws. “Commission” shall mean the Securities and Exchange Commission. “Exchange Act” shall mean the Securities Exchange Act of 1934, as in effect from time to time, and the rules and regulations promulgated thereunder. “Person” means any individual, firm, corporation, partnership, trust, incorporated or unincorporated association, joint venture, joint stock company, limited liability company, governmental authority or other entity of any kind, and shall include any successor (by merger or otherwise) of such entity. 1 “Public Offering” shall mean a public offering and sale of Common Stock of the Company for cash pursuant to an effective registration statement under the Securities
